Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 05/16/2022 in response to Office Action of 02/15/2022, is acknowledged and has been entered. Claims 14-16, 19, 30-35, and 37-39 are now pending. Claims 14 is amended. Claims 19, 30-32 are withdrawn. Claims 14-16, 33-35 and 37-39 are being examined. 
New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 depends from claim 14. Claim 14 now limits the at least one anti-renalase antibody to monoclonal antibodies defined by a single set of CDR sequences derived from rabbit antibodies. Claim 35 recites the at least one anti-renalase antibody can be polyclonal or fully human. Given claim 14 is limited to a monoclonal anti-renalase antibody that is derived from rabbits, the limitations of polyclonal antibody and fully human antibody are outside the scope of claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained Rejections
(amendments addressed in the rejection)
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 14-16, 33-35, and 37-39 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desir et al (2014) (US20170226228A1; Filing Date: 06/26/2014), as evidenced by Guo et al (2017) (Nivolumab as Programmed Death-1 (PD-1) Inhibitor for Targeted Immunotherapy in Tumor, Journal of Cancer, volume 8, 2017).
Desir teaches a method of treating cancer in a subject, comprising administering at least one anti-renalase antibody and at least one anti-PD1 antibody. Desir teaches the anti-PD1 antibody may be Nivolumab or Pembrolizumab. Desir also teaches the method of administering at least one more additional therapeutic agent. Desir also teaches wherein the anti-renalase antibody binds to renalase with an affinity of at least 10-6 M, and wherein the anti-renalase antibody is selected from the group consisting of a monoclonal antibody, a polyclonal antibody, a single chain antibody, an immunoconjugate, a defucosylated antibody, a bispecific antibody, a humanized antibody, a chimeric antibody and a fully human antibody. Desir further teaches the anti-renalase antibody that binds to a polypeptide comprising the amino acid sequence of SEQ ID NO: 4 stated in claim 37. Desir also teaches the sequences of the anti-renalase antibody HCDRs SEQ ID NOs: 11-13; 19-21; 27-29; 35-37; 43-45 and the heavy chain SEQ ID NOS: 9, 17, 25, 33, and 41 and light chain SEQ ID NOs: 10, 18, 26, 34, and 42. Desir further teaches to enhance additive effects or synergism, the anti-renalase antibody may be combined with another therapeutic agent, such as an anti-PD-1 antibody. Given Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, the combination is expected to function as the same claimed synergistic combination.
(Claims 1, 4, 7-9, 11, 16, 17 and 20-22;0207; 0212; 0222) 
 As evidenced by Guo, antibody Nivolumab has an affinity of 2.6 nmol/L to PD-1 that falls within the claimed range of at least 10-6 M, therefore the PD-1 antibody taught by Desir necessarily binds to PD-1 with an affinity of at least 10-6 M as required by claim 34. 
Response to Arguments
6.	Applicant argues that the claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference, as stated in MPEP 2131. Applicant argues that Desir must describe each and every element. Applicant also amended claim 14 to recite administering to the subject a synergistic combination of a composition of one anti-renalase antibody and one anti-PD1 antibody. Applicant points out to Example 4 of the specification that demonstrated the synergistic effects of both antibodies reduced tumor growth than when administered alone, and that Desir does not teach or suggest the synergistic effect of the combination of anti-RNLS and anti-PD1 antibody. 
7.	 Applicant’s arguments have been carefully considered but are not persuasive. Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, therefore, the combination is expected to function as the same claimed synergistic combination. Applicants have not persuasively argued that the combination of antibodies administered in the method of Desir are structurally or functionally different from those instantly claimed and would not result in synergy as currently claimed.

8.	Claim(s) 14-16, 33-35, and 37-39 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desir et al (WO2015200790A2, Publication Date:12/30/2015), as evidenced by Guo et al 2017 (Nivolumab as Programmed Death-1 (PD-1) Inhibitor for Targeted Immunotherapy in Tumor, Journal of Cancer, volume 8, 2017).
Desir teaches a method of treating cancer in a subject, comprising administering at least one anti-renalase antibody and at least one anti-PD1 antibody. Desir teaches the anti-PD1 antibody may be Nivolumab or Pembrolizumab. Desir also teaches the method of administering at least one more additional therapeutic agent. Desir also teaches wherein the anti-renalase antibody binds to renalase with an affinity of at least 10-6 M, and wherein the anti-renalase antibody is selected from the group consisting of a monoclonal antibody, a polyclonal antibody, a single chain antibody, an immunoconjugate, a defucosylated antibody, a bispecific antibody, a humanized antibody, a chimeric antibody and a fully human antibody. Desir further teaches the anti-renalase antibody that binds to a polypeptide comprising the amino acid sequence of SEQ ID NO: 4 stated in claim 37. Desir also teaches the sequences of the anti-renalase antibody HCDRs SEQ ID NOs: 11-13; 19-21; 27-29; 35-37; 43-45 and the heavy chain SEQ ID NOS: 9, 17, 25, 33, and 41 and light chain SEQ ID NOs: 10, 18, 26, 34, and 42. Desir further teaches to enhance additive effects or synergism, the anti-renalase antibody may be combined with another therapeutic agent, such as an anti-PD-1 antibody. Given Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, the combination is expected to function as the same claimed synergistic combination.
(pg. 4 lines 30-31-pg. 5. Lines 1-15; pg. 6 lines 15-22; pg. 60 lines 24-30 – pg. 61 lines 1-25; pg. 62 lines 1-7; Claims 2-7, 9-12, 14, 16, 17, 21, and 21)
As evidenced by Guo, antibody Nivolumab has an affinity of 2.6 nmol/L to PD-1 that falls within the claimed range of at least 10-6 M, therefore the PD-1 antibody taught by Desir necessarily binds to PD-1 with an affinity of at least 10-6 M as required by claim 34. 
Response to Arguments
9.	Applicant argues that the claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference, as stated in MPEP 2131. Applicant argues that Desir must describe each and every element. Applicant also amended claim 14 to recite administering to the subject a synergistic combination of a composition of one anti-renalase antibody and one anti-PD1 antibody. Applicant points out to Example 4 of the specification that demonstrated the synergistic effects of both antibodies reduced tumor growth than when administered alone, and that Desir does not teach or suggest the synergistic effect of the combination of anti-RNLS and anti-PD1 antibody. 
10.	 Applicant’s arguments have been carefully considered but are not persuasive. Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, therefore, the combination is expected to function as the same claimed synergistic combination. Applicants have not persuasively argued that the combination of antibodies administered in the method of Desir are structurally or functionally different from those instantly claimed and would not result in synergy as currently claimed.

11.	Claims 14-16 and 33-39 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by by Desir et al (2014) (US20210024652, Filing Date: 06/26/2014), as evidenced by Guo et al 2017 (Nivolumab as Programmed Death-1 (PD-1) Inhibitor for Targeted Immunotherapy in Tumor, Journal of Cancer, volume 8, 2017). 
Desir teaches a method of treating cancer in a subject, comprising administering at least one anti-renalase antibody and at least one anti-PD1 antibody. Desir teaches the anti-PD1 antibody may be Nivolumab or Pembrolizumab. Desir also teaches the method of administering at least one more additional therapeutic agent. Desir also teaches wherein the anti-renalase antibody binds to renalase with an affinity of at least 10-6 M, and wherein the anti-renalase antibody is selected from the group consisting of a monoclonal antibody, a polyclonal antibody, a single chain antibody, an immunoconjugate, a defucosylated antibody, a bispecific antibody, a humanized antibody, a chimeric antibody and a fully human antibody. Desir further teaches the anti-renalase antibody that binds to a polypeptide comprising the amino acid sequence of SEQ ID NO: 4 stated in claim 37. Desir also teaches the sequences of the anti-renalase antibody HCDRs SEQ ID NOs: 11-13; 19-21; 27-29; 35-37; 43-45 and the heavy chain SEQ ID NO: 9 and light chain SEQ ID NO: 10. Desir further teaches to enhance additive effects or synergism, the anti-renalase antibody may be combined with another therapeutic agent, such as an anti-PD-1 antibody. Given Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, the combination is expected to function as the same claimed synergistic combination. (0014; 0015, 0094; 0217, pg 26 (last line), pg 27 first paragraph; claims 37-48) 
As evidenced by Guo, antibody Nivolumab has an affinity of 2.6 nmol/L to PD-1 that falls within the claimed range of at least 10-6 M, therefore the PD-1 antibody taught by Desir necessarily binds to PD-1 with an affinity of at least 10-6 M as required by claim 34. 
Response to Arguments
12.	Applicant argues that the claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference, as stated in MPEP 2131. Applicant argues that Desir must describe each and every element. Applicant also amended claim 14 to recite administering to the subject a synergistic combination of a composition of one anti-renalase antibody and one anti-PD1 antibody. Applicant points out to Example 4 of the specification that demonstrated the synergistic effects of both antibodies reduced tumor growth than when administered alone, and that Desir does not teach or suggest the synergistic effect of the combination of anti-RNLS and anti-PD1 antibody. 
13. Applicant’s arguments have been carefully considered but are not persuasive. Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, therefore, the combination is expected to function as the same claimed synergistic combination. Applicants have not persuasively argued that the combination of antibodies administered in the method of Desir are structurally or functionally different from those instantly claimed and would not result in synergy as currently claimed.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14-16, 33-35 and 37-39 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-48 of copending Application No. 16/847,964 (reference application), in view of Desir et al 2015 (WO2015200790A2), as evidenced by Guo et al 2017 (Nivolumab as Programmed Death-1 (PD-1) Inhibitor for Targeted Immunotherapy in Tumor, Journal of Cancer, volume 8, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite a method for treating or preventing cancer in a subject comprising administering to the subject the same anti-renalase antibody instantly claimed, and in combination with a second therapeutic agent. However, the co-pending application does not claim that the second therapeutic agent is an anti-PD-1 antibody. As evidenced by Guo, antibody Nivolumab has an affinity of 2.6 nmol/L to PD-1 that falls within the claimed range of at least 10-6 M, therefore the PD-1 antibody taught by Desir necessarily binds to PD-1 with an affinity of at least 10-6 M as required by claim 34. 
Desir et al (2015) teaches the method of treating cancer comprising administering the same claimed anti-renalase antibody and an anti-PD1 antibody, such as Nivolumab or Pembrolizumab, as set forth above.  Desir further teaches to enhance additive effects or synergism, the anti-renalase antibody may be combined with another therapeutic agent, such as an anti-PD-1 antibody. Given Desir teaches treatment of the same claimed cancer subject population with the same claimed combination of anti-renalase antibody and PD1 antibody, the combination is expected to function as the same claimed synergistic combination.
It would have been prima facie obvious to one of the ordinary skill at the time the invention was filed to combine an anti-renalase antibody and an anti-PD1 antibody to treat cancer in the method of the co-pending application.  One would have been motivated and have reasonable expectation of success because: (1) the co-pending application claims combining an anti-renalase antibody with a secondary therapeutic agent for the purpose of treating cancer; and (2) Desir teaches the method of combining the same anti-renalase antibody and an anti-PD-1 antibody for the same purpose of treating cancer and to achieve synergistic treatment effects.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
15.	Applicants request that this rejection be held in abeyance until claims are deemed allowable.  
16. Applicants did not present any arguments against this rejection and have not filed a terminal disclaimer; therefore, this rejection is maintained. 
17.	All other rejections recited in the Office Action mailed 05/16/2022 are hereby withdrawn in view of amendments. 
18.	Conclusion: No claim is allowed. 
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642